___________

                                    No. 96-1517
                                    ___________


United States of America,               *
                                        *
              Appellee,                 *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   District of Minnesota
Jerome R. Faulkner, also known          *
as Na-Na,                               *         [UNPUBLISHED]
                                        *
              Appellant.                *

                                    ___________

                     Submitted:     July 5, 1996

                           Filed:   July 17, 1996
                                    ___________

Before McMILLIAN, FAGG and BOWMAN, Circuit Judges.
                               ___________


PER CURIAM.


     Jerome R. Faulkner appeals his sixty-month sentence imposed by the
United States District Court1 for the District of Minnesota.        His counsel
has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).
For the reasons discussed below, we affirm.


     Pursuant to a written plea agreement, Faulkner pleaded guilty to one
count of conspiracy to possess with intent to distribute cocaine and
cocaine base, in violation of 21 U.S.C. §§ 846 and 841(a)(1).       In the plea
agreement, the government agreed to recommend a downward departure to a
maximum sentencing range of 60 months if Faulkner fulfilled his promise to
provide substantial assistance to the government.           The parties further
agreed to waive




     1
      The Honorable Michael James Davis, United States District
Judge for the District of Minnesota.
their right to appeal the sentence imposed if the district court accepted
the government's recommended sentence.    After the government moved for a
downward departure under 18 U.S.C. § 3553 and U.S.S.G. § 5K1.1, the
district court sentenced Faulkner to 60 months imprisonment, five years
supervised release, and a $50 special assessment.   Faulkner appeals.


    A defendant who pleads guilty and expressly waives the statutory right
to raise objections to a sentence may not appeal the sentence that was part
of the agreement.    United States v. Rutan, 956 F.2d 827, 829 (8th Cir.
1992).   To be effective, the waiver must be the result of a knowing and
voluntary decision to forego the right to appeal.     Id.   The transcript
presented on appeal of Faulkner's guilty-plea hearing shows that Faulkner
stated he understood that he was relinquishing his appeal right.   Thus, we
conclude Faulkner knowingly and voluntarily waived his right to appeal his
sentence. See id. at 830.


     Having carefully reviewed the record, we find no other nonfrivolous
issue for appeal.    See Penson v. Ohio, 488 U.S. 75, 80 (1988).


     Accordingly, we affirm the judgment of the district court.     We also
grant counsel's motion to withdraw.


     A true copy.

           Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-